 
 
I 
111th CONGRESS 2d Session 
H. R. 4807 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2010 
Mr. Kirk (for himself, Mr. Klein of Florida, Ms. Ros-Lehtinen, Ms. Berkley, Mr. Blunt, Mr. Israel, Mr. Lance, Mr. Roe of Tennessee, Ms. Loretta Sanchez of California, Mr. Sherman, and Mr. Schock) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To amend the Iran Sanctions Act of 1996 to require the President to investigate possible violations of that Act within a specified period, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Iran Sanctions Enhancement Act. 
2.Action by President on suspected violations of Iran Sanctions Act of 1996Section 4(f) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended to read as follows: 
 
(f)Investigations and determinations 
(1)Investigations 
(A)Initiation of investigationsThe President shall initiate an investigation into the possible imposition of sanctions under subsection (a) or (b) of section 5 against a person immediately upon receipt by the United States of credible information indicating that such person may have engaged in an activity described in such subsection for which such sanctions could be imposed under section 6. 
(B)Treatment of gao reportsThe President shall initiate an investigation under subparagraph (A) of any person included in a report of the Comptroller General published under section 10(d), unless the President has already initiated such an investigation with respect to such person. 
(C)ConstructionSubparagraph (B) shall not be construed to limit any sources of information, in addition to the reports published under section 10(d), that the President may consider with respect to an investigation under subparagraph (A) of this paragraph.  
(2)Determinations and notification Not later than 45 days after an investigation is initiated under paragraph (1), the President shall— 
(A)determine, pursuant to subsection (a) or (b) of section 5 (as the case may be), whether or not a person has engaged in an activity in Iran as described in such subsection for which such sanctions could be imposed under section 6; and 
(B)notify the appropriate congressional committees of the basis for any such determination that a person has engaged in such activity, including the name of such person. 
(3)PublicationNot later than 10 days after the date on which the President notifies the appropriate congressional committees of a determination under paragraph (2)(B), the President shall cause to be published in the Federal Register the identity of any person who is the subject of the determination and against whom the President has determined that the imposition of sanctions under section 6 is appropriate, together with an explanation of the determination regarding sanctions. . 
3.Monthly GAO reportsSection 10 of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by adding at the end the following:  
 
(d)Monthly GAO reportsThe Comptroller General of the United States shall publish, every 30 days, beginning 30 days after the date of the enactment of this subsection, a report that— 
(1)includes the name of any person— 
(A)who the Comptroller General determines there is credible evidence to believe may have engaged in an activity described in subsection (a) or (b) of section 5 for which such sanctions could be imposed under section 6; and 
(B)on whom such sanctions have not been imposed; and 
(2)describes the basis for each determination under paragraph (1). .  
 
